DETAILED ACTION
This action is responsive to applicant’s Notice of Appeal filed on 05/05/2021.  Claims 1-4, 7-15 and 19-20 have been presented for examination.  Claims 1-4, 7-15 and 19-20 have been examined.

In view of the Notice of Appeal filed on 05/05/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/QUAN-ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-11, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (Pub. No.: 2015/0339871 A1) in view of Faith (Pub. No.: 2011/0187505 A1), Zenaty (Pub. No.: 2010/0237984 A1) and Montgomery (Pat. No.: 6,972,660 B1).
1) In regard to claim 1, Wagner discloses the claimed soft badge-in system comprising:
a local entry device (figs. 7A-7N: 114 discloses as an EMAR unit) configured to wirelessly transmit an advertisement including a local entry device identifier (¶0027 discloses the EMAR unit is an advertising iBeacon which notifies nearby devices of its presence and transmits an universally unique identifier, and ID for the door, and a door challenge);

a computer-based server (figs. 7A-7N: 108 discloses as an EMAR server) configured to receive a wireless identifier signal from the mobile device upon detection of the advertisement by the mobile device and indicative of a desire for entry (¶0030-¶0031).
Wagner does not explicitly disclose an event database configured to receive a signal from the computer-based server indicative of entry status of the human, and the computer-based server is configured to transmit a wireless permission signal to the mobile device indicative of entry permission status, and the mobile device is configured to accordingly notify the human.

However, Faith discloses it has been known for an access system computer-based server may be configured to transmit a wireless permission signal to a mobile device indicative of entry permission status, and the mobile device is configured to accordingly notify a human (Faith ¶0098 and ¶0102-¶0104)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to transmit an entry status permission signal to a mobile device, as taught by Faith.
One skilled in the art would be motivated to modify Wagner as described above in order to provide visual indication to a user the authentication results determined by the server.

Furthermore, Zenaty discloses it has been known for an access control system to store access decisions information with respect to an access event of a user (¶0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to store in a database a logged entry of a user into an area, as taught by Zenaty.
One skilled in the art would be motivated to modify Wagner as described above in order to allow users access to areas to be logged, thereby, allowing a system administrator to review as needed access logs to monitor who has entered a secured area or been denied entry into a secured area.

In addition, Montgomery discloses it has been known to transmit access information to a server to be stored (col. 14, lines 19-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the access information of Wagner to be transferred to a server for database for storage, as taught by Montgomery.
One skilled in the art would be motivated to modify Wagner as described above in order to update the server transaction log, as taught by Montgomery (col. 14, lines 19-27).
 



3) In regard to claim 3 (dependent on claim 2), Wagner, Faith, Zenaty and Montgomery further disclose the soft badge-in system set forth in claim 2, wherein the advertisement is an entry advertisement (Wagner ¶0027).

4) In regard to claim 4 (dependent on claim 3), Wagner, Faith, Zenaty and Montgomery further disclose the badge-in system set forth in claim 3, wherein the computer-based server is configured to implement an access control system that is at least in-part software-based (Wagner ¶0062-¶0063).

5) In regard to claim 7 (dependent on claim 1), Wagner, Faith, Zenaty and Montgomery further disclose the soft badge-in system set forth in claim 1, wherein the mobile device is a cellular smart phone (Wagner ¶0017).

6) In regard to claim 8 (dependent on claim 1), Wagner, Faith, Zenaty and Montgomery further disclose the soft badge-in system set forth in claim 1 wherein the mobile device includes a user screen configured to visually indicate the entry permission status to the human (Faith fig. 5 and ¶0031).



8) In regard to claim 10 (dependent on claim 2), Wagner, Faith, Zenaty and Montgomery further disclose the soft badge-in system set forth in claim 2, wherein the local entry device includes a Bluetooth device configured to transmit the local entry device identifier to the mobile device as part of the advertisement (Wagner ¶0016 and ¶0027).

9) In regard to claim 11 (dependent on claim 10), Wagner, Faith, Zenaty and Montgomery further disclose the soft badge-in system set forth in claim 10, wherein the local entry device is one of a plurality of local entry devices (Wagner fig. 1: 112/114).

10) In regard to claim 15, claim 15 is rejected and analyzed with respect to claim 1 and the references applied. 

11) In regard to claim 19 (dependent on claim 15), Wagner, Faith, Zenaty and Montgomery further disclose the method set forth in claim 15, further comprising:


12) In regard to claim 20 (dependent on claim 15), Wagner, Faith, Zenaty and Montgomery further disclose the method set forth in claim 15, further comprising:
tracking the mobile device upon granting access permission and to determine exit status (Official notice is taken that both the concept and advantage is known in the art for tracking a mobile device to determine exit status, in order to determine when a user has left an area).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (Pub. No.: 2015/0339871 A1) in view of Faith (Pub. No.: 2011/0187505 A1), Zenaty (Pub. No.: 2010/0237984 A1) and Montgomery (Pat. No.: 6,972,660 B1) and further in view of Ahearn (Pub. No.: 2014/0049364 A1).
1) In regard to claim 12 (dependent on claim 10), Wagner, Faith, Zenaty and Montgomery further disclose the soft badge-in system set forth in claim 10.
Wagner, Faith, Zenaty and Montgomery do not explicitly disclose the wireless identifier signal is indicative of the local entry device identifier and a mobile device identifier.
However, Ahearn disclose it has been known for an access system wireless identifier signal to be indicative of a local entry device identifier and a mobile device identifier (Ahearn ¶0034).

One skilled in the art would be motivated to modify Wagner as described above in order to allow the system to store the specific door a distinct user has been granted access to or denied entry.  

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (Pub. No.: 2015/0339871 A1) in view of Zenaty (Pub. No.: 2010/0237984 A1), Montgomery (Pat. No.: 6,972,660 B1) and Davis (Pub. No.: 2017/0103647 A1).
1) In regard to claim 13, Wagner discloses the claimed soft badge-in system comprising:
a local entry device (fig. 7: 114) configured to wirelessly transmit an advertisement including a local entry device identifier (¶0027);
a mobile device (fig. 7: 117) carried by a human (fig. 7: 116) and configured to receive the advertisement (¶0027); and
a computer-based server (fig. 7: 108) configured to receive a wireless identifier signal from the mobile device upon detection of the advertisement by the mobile device and indicative of a desire for entry (¶0030-¶0031).
Wagner does not explicitly disclose an event database configured to receive a signal from the computer-based server indicative of entry status of the human, and a hard badge carried by the human, and wherein the local entry device is configured to read the hard badge and provide access permission.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to store in a database a logged entry of a user into an area, as taught by Zenaty.
One skilled in the art would be motivated to modify Wagner as described above in order to allow users access to areas to be logged, thereby, allowing a system administrator to review as needed access logs to monitor who has entered a secured area or been denied entry into a secured area.

Furthermore, Montgomery discloses it has been known to transmit access information to a server to be stored (col. 14, lines 19-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the access information of Wagner to be transferred to a server for database for storage, as taught by Montgomery.
One skilled in the art would be motivated to modify Wagner as described above in order to update the server transaction log, as taught by Montgomery (col. 14, lines 19-27).

In addition, Davis discloses it has been known for an access system to include a soft badge and a hard badge carried by the human, and wherein the local entry device is configured to read the hard badge and provide access permission (figs. 4, 7, and 11 and ¶0062, ¶0083 and ¶0101).

One skilled in the art would be motivated to modify Wagner as described above in order to provide a back-up key to the user in the case the user forgets one or the other.
 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (Pub. No.: 2015/0339871 A1) in view of Zenaty (Pub. No.: 2010/0237984 A1), Montgomery (Pat. No.: 6,972,660 B1), Rose (Pub. No.: 2012/0221695 A1) and Sharma (Pub. No.: 2014/0280758 A1).
1) In regard to claim 14, Wagner discloses the claimed soft badge-in system comprising:
a local entry device (fig. 7: 114) configured to wirelessly transmit an advertisement including a local entry device identifier (¶0027);
a mobile device (fig. 7: 117) carried by a human (fig. 8: 116) and configured to receive the advertisement (¶0027); and
a computer-based server (fig. 7: 108) configured to receive a wireless identifier signal from the mobile device upon detection of the advertisement by the mobile device and indicative of a desire for entry (¶0030-¶0031).
Wagner does not explicitly disclose an event database configured to receive a signal from the computer-based server indicative of entry status of the human, and the 
However, Zenaty discloses it has been known for an access control system to store access decisions information with respect to an access event of a user (¶0035).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to store in a database a logged entry of a user into an area, as taught by Zenaty.
One skilled in the art would be motivated to modify Wagner as described above in order to allow users access to areas to be logged, thereby, allowing a system administrator to review as needed access logs to monitor who has entered a secured area or been denied entry into a secured area.

Furthermore, Montgomery discloses it has been known to transmit access information to a server to be stored (col. 14, lines 19-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the access information of Wagner to be transferred to a server for database for storage, as taught by Montgomery.
One skilled in the art would be motivated to modify Wagner as described above in order to update the server transaction log, as taught by Montgomery (col. 14, lines 19-27).


Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to track the user to determine when the user has exited the facility, as taught by Rose.
One skilled in the art would be motivated to modify Wagner as described above in order to determine when a user has exited the facility.

In addition, Sharma discloses it has been known for a system to track a mobile device within a facility using a satellite navigation receiver device for tracking the mobile device (¶0026-¶0028).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Wagner to track the mobile device with a satellite navigation receiver, as taught by Sharma.
One skilled in the art would be motivated to modify Wagner as described above in order to monitor the user while they are in a particular zone.
 
Response to Arguments
Applicant's arguments with respect to claims 1-4, 7-15 and 19-20 have been considered and are persuasive, but are moot in view of the new grounds of rejection. See above rejection for detail.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160.  The examiner can normally be reached on Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CURTIS J KING/Primary Examiner, Art Unit 2684